DETAILED ACTION
This is a response to the Amendment to Application # 16/214,045 filed on September 29, 2021 in which claims 1, 2, and 9 were amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-10 are pending, of which claims 1-10 are rejected under 35 U.S.C. § 112(a) and claims 1-10 are rejected under 35 U.S.C. § 103.

Drawings
The drawings are objected to because Figures 3-34, 37A-72, and 74 are unfocused and difficult to read. Additionally, Applicant appears to have submitted photographs without complying with the appropriate processes under 37 C.F.R. § 1.84(b). The examiner recommends replacing these color photographs with line drawings.
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Specification
The amendment filed June 17, 2021 is objected to under 35 U.S.C. § 132(a) because it introduces new matter into the disclosure. 35 U.S.C. § 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: Applicant amended the specification to replace the trademarked term “PDF” with “portable document format,” instead of including the requirements for using a trademarked term in the specification, Thus, it must be assumed that the replacement terminology is not intended to refer to the previous trademarked terminology and must mean something different. The plain and ordinary meaning of the term “portable document format” encompasses any document format that is capable of being moved from a first location to a second location (i.e., it is portable). Therefore, Applicant has greatly expanded the scope of the document formats on which the present invention may be operated by the inclusion of these previously unrecited claim formats. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Interpretation
Claims 1, 2, 4, 5, 8, and 9, have been amended to replace “pdf” with “portable document format.” “There is presumed to be a difference in meaning and scope when different words or phrases are used in separate claims” and “[t]o the extent that the absence of such difference in meaning and Trandon Corp. v. US Intern. Trade Com'n, 831 F.2d 1017, 1023 (Fed. Cir. 1987). Thus, it must be presumed that the term “portable document format” is different from “pdf.” As discussed above, the plain and ordinary meaning of the term “portable document format” encompasses any document format that is capable of being moved from a first location to a second location (i.e., it is portable).

Claim 1 refers to a “smart validation feature.” The term “smart” does not have a standard definition that clearly delineates “smart” features from non-smart features. Although one of ordinary skill in the art at the time of invention recognized that many features are often associated with “smart” technology, none of those features are individually controlling. Therefore, for purposes of examination, any validation feature capable of performing any of the claimed features shall be interpreted as the claimed “smart.”

Claim 1 refers to an “auto portable document format mapping tool dynamic mode[].” The dynamic mode appears to be defined in the present specification at ¶¶145-146, which appears to be any mode that allows the user to use HTML code, adjust styles, or and dynamic tables. Thus, any mode that has any of these features shall be deemed a “dynamic mode.”

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “on transferred on” is grammatically incorrect. For purposes of examination, this shall be interpreted as “is transferred on.” Appropriate correction is required.

9 is objected to because of the following informalities:  the newly added claim limitation “wherein the social filler is for filling out entries in a customized customer relationship management form builder created form by a user” (emphasis added) is awkwardly worded and confusing. Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Regarding claims 1, 2, 4, 5, 8, and 9, have been amended to replace “pdf” with “portable document format.” “There is presumed to be a difference in meaning and scope when different words or phrases are used in separate claims” and “[t]o the extent that the absence of such difference in meaning and scope would make a claim superfluous, the doctrine of claim differentiation states the presumption that the difference between claims is significant.” Trandon Corp. v. US Intern. Trade Com'n, 831 F.2d 1017, 1023 (Fed. Cir. 1987). Thus, it must be presumed that the term “portable document format” is different from “pdf.” 
As discussed above, the plain and ordinary meaning of the term “portable document format” encompasses any document format that is capable of being moved from a first location to a second 

Regarding claim 1, this claim has been amended to refer to “two auto portable document format mapping tool dynamic modes.” (Emphasis added). Applicant has not pointed out where the new or amended claim is supported, nor does there appear to be a written description of the claim limitation reciting “two” dynamic modes in the application as filed. See Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) and MPEP § 2163(II)(A). At best, there only appears to be a single “dynamic mode.” In fact, in the present specification, the “dynamic mode” is always referred to in the singular. Therefore, claim 1 fails to comply with 35 U.S.C. § 112(a).

Regarding claim 1, Applicant has not pointed out where the new or amended claim is supported, nor does there appear to be a written description of the claim limitation that the transfer occurs on “a predetermined basis” in the application as filed. See Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) and MPEP § 2163(II)(A). Therefore, claim 1 fails to comply with 35 U.S.C. § 112(a).

Regarding claims 2-10, these claims depend from at least one of the above claims and, therefore, inherit the rejection of that claim.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-8 and 10 rejected under 35 U.S.C. § 103 as being unpatentable over Hoberman, US Publication 2019/0004773 (hereinafter Hoberman), as cited on the Notice of References Cited dated March 17, 2021, in view of Tang et al., US Patent 10,204,236 (hereinafter Tang), in further view of Thierman, US Publication 2012/0004931 (hereinafter Thierman).

Regarding claim 1, Hoberman discloses a method comprising “providing a website interface within a customizable application builder with a plurality of user interactive visualization tools” (Hoberman ¶¶ 46, 147) by disclosing that the system may be implemented in a web browser (i.e., “a website interface” is provided, ¶ 147) and that the system provides an interactive form builder (¶ 46). Additionally, Hoberman discloses “wherein the plurality of user interactive visualization tools includes a form builder configured to integrate bi-directional form data with a third party customer relationship management platform for creating at least one form” (Hoberman ¶ 41) by indicating that the form data may be stored and retrieved (i.e., is bi-directional) from third party platforms. The examiner notes that the recitation that the third party platform is “customer relationship management” is merely a statement of intended use and accorded no patentable weight.1 Further, Hoberman discloses “providing the form builder with elements for receiving form input from an end user, each associated with a conditional rule builder” (Hoberman ¶ 90, see also Claim 3) by disclosing that the form components may be associated with conditional rules. Moreover, Hoberman discloses “including an auto portable document format mapping tool (Hoberman ¶ 59), a manual portable document format mapping tool (Hoberman ¶ 70) and at least two auto portable document format mapping tool dynamic modes” (Hoberman ¶ 37, implemented using HTML; ¶ 114, the user may add cascading style sheets to the form; ¶¶ 69, 81 by inserting tables including application components 313 that collects and displays data)” where each of the three dynamic modes appear to be supplied separately, and, thus, provides three auto portable document format mapping tool dynamic modes. Likewise, Hoberman discloses “providing a bi-directional integrated system for automated transfers of portable document format data coupled to the customizable application builder, wherein automated transfers from a user customer relationship management platform to the third party customer relationship management platform and from the third party customer relationship management platform to the user customer relationship management platform [is] transferred” (Hoberman ¶¶ 24, 41, 143) by disclosing that the system may be storing the data (¶ 24) and retrieving (¶ 143) the data and that the data may be on a third party platform (¶ 41), meaning that the data is “transferred” by the application builder from the user customer relationship management system and the third party customer relationship system. Hoberman also discloses “providing the auto portable document format mapping tool coupled to the by coupling the machine learning feature to the application to receive a hard copy form and map it to a portable electronic form and because Hoberman does not specify that some data is not converted, it at least teaches that the “entire form” is generated. In addition, Hoberman discloses “providing a plurality of application creation user and end user controls for getting and pushing data between the third party customer relationship management platforms” (Hoberman ¶¶ 24, 41, 143) by disclosing that the controls may be storing the data (i.e., pushing, ¶ 24) and retrieving (i.e., pulling, ¶ 143) the data and that the data may be on a third party platform (¶ 41). Furthermore, Hoberman discloses “providing a plurality of user interactive visualization tool drag and drop form elements configured to create a customizable pdf of the form providing at least one form element-configured to access the push data using encrypted credentials” (Hoberman ¶¶ 70, 78) by indicating the inclusion of drag and drop tools for create a PDF of the form and that the form may require the use of a password. Finally, Hoberman discloses “providing an encrypted version of the form for allowing the end user to securely digitally sign the encrypted form.” (Hoberman ¶ 83).
Hoberman does not appear to explicitly disclose “providing a smart validation feature for two factor authentication security for a user form, wherein a first factor is a user identification and upon authentication of the first factor a second factor secret code generated by the form is sent to the user for entry to gain access to the form.” Hoberman additionally does not appear to explicitly disclose “providing a bi-directional integrated system for automated transfers of portable document format data coupled to the customizable application builder, wherein automated transfers from a user customer relationship management platform to the third party customer relationship management platform and from the third party customer relationship management platform to the user customer relationship management platform on transferred on a predetermined basis.”
by implementing a two factor authentication system for the prescription form. A person of ordinary skill in the art prior to the effective filing date of the present invention understood all two factor authentication to require a first factor, such as a password, combined with a secret code sent to the user. (What is Two-Factor Authentication (2FA)?; June 5, 2018; authy.com; Pages 1-3.).
Hoberman and Tang are analogous art because they are from the “same field of endeavor,” namely that of electronic form systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hoberman and Tang before him or her to modify the electronic forms of Hoberman to include the security systems of Tang.
The motivation for doing so would have been to provide a more secure system for distributing data. (Tang col. 1, ll. 65-66). 

Although the combination of Hoberman and Tang discloses that the bi-directional system transfers the data between the user customer relationship management platform and the third party customer relationship management platform, it does not disclose that this is on “a predetermined basis.” Therefore, the combination of Hoberman and Tang does not appear to explicitly disclose “providing a bi-directional integrated system for automated transfers of portable document format data coupled to the customizable application builder, wherein automated transfers from a user customer relationship management platform to the third party customer relationship management platform and on a predetermined basis.” (Emphasis added).
However, Thierman discloses a form design system wherein updates the form are transferred between the various form dispensing stations, remote facilities, and central facilities upon a change or correction being made to the form (i.e., a predetermined basis). (Thierman ¶ 67). Prior to the effective filing date of the present invention, a person of ordinary skill would have recognized that the data transfers between the user customer relationship management platform and the third party customer relationship management platform in Hoberman and Tang would occur when forms are corrected or changed, as taught by Thierman. Therefore, the combination of Hoberman, Tang, and Thierman at least teaches and/or suggests the claimed limitation “providing a bi-directional integrated system for automated transfers of portable document format data coupled to the customizable application builder, wherein automated transfers from a user customer relationship management platform to the third party customer relationship management platform and from the third party customer relationship management platform to the user customer relationship management platform on transferred on a predetermined basis,” rendering it obvious.
Hoberman, Tang, and Thierman are analogous art because they are from the “same field of endeavor,” namely that of form designers. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hoberman, Tang, and Thierman before him or her to modify the form transferring between the user customer relationship management platform and the third party customer relationship management platform of Hoberman and Tang to include the predetermined basis for transferring the forms of Thierman.
The motivation for doing so would have been that this feature is particularly desirable for correcting mistakes in forms. (Thierman ¶ 67). 

Regarding claim 2, the combination of Hoberman, Tang, and Thierman discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Hoberman, Tang, and Thierman discloses “providing the auto portable document format mapping tool configured to automatically generate a portable document format form representing a replicated html version of the form, including integrating form elements and form input from the end user” (Hoberman ¶¶ 37, 70) by disclosing that the data may be converted into a PDF file and indicating that the form may be implemented in HTML. 

Regarding claim 3, the combination of Hoberman, Tang, and Thierman discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Hoberman, Tang, and Thierman discloses “providing a collaboration element configured to allow multiples user to collaborate on a single form with levels of form authorization for the collaborative users” (Hoberman ¶¶ 54, 78) by allowing the form to be passed among users, which is a form of collaboration, and including a password requirement, indicating that each user has some level of form authorization.

Regarding claim 4, the combination of Hoberman, Tang, and Thierman discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Hoberman, Tang, and Thierman discloses “providing the form builder with at least one form element to build customizable portable document format forms.” (Hoberman ¶ 46, Fig. 3).

Regarding claim 5, the combination of Hoberman, Tang, and Thierman discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Hoberman, 

Regarding claim 6, the combination of Hoberman and Tang discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Hoberman and Tang discloses “using the customized form builder with at least one form element configured with at least one conditional rule builder” (Hoberman ¶ 90, see also Claim 3) by disclosing that the form components may be associated with conditional rules.

Regarding claim 7, the combination of Hoberman, Tang, and Thierman discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Hoberman, Tang, and Thierman discloses “providing a website interface configured to employ a customized customer relationship management platform get feature for cross platform integration with user customer relationship management platforms” (Hoberman ¶¶ 41, 142) by providing for “get” features and indicating that the system may access third party platforms.

Regarding claim 8, the combination of Hoberman, Tang, and Thierman discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Hoberman, Tang, and Thierman discloses “manual portable document format mapping configured for allowing the application creation user for using visualization tool drag and drop form elements configured to create a customizable portable document format form.” (Hoberman ¶ 70).

Regarding claim 10, the combination of Hoberman, Tang, and Thierman discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Hoberman, by disclosing that the controls may be storing the data (i.e., pushing, ¶ 24) and retrieving (i.e., pulling, ¶ 143) the data and that the data may be on a third party platform (¶ 41).

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Hoberman in view of Tang and Thierman, as applied to claim 1 above, in further view of Toth, US Publication 2018/0173871 (hereinafter Toth) and Kopikare, US Publication 2019/0318370 (hereinafter Kopikare).

Regarding claim 9, the combination of Hoberman, Tang, and Thierman discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Hoberman, Tang, and Thierman discloses “providing a form builder portable document format mapping dynamic mode privacy feature including … privacy … sub-selections” (Tang col. 14, ll. 13-30) by transforming and encrypting data (i.e., making it private).
The combination of Hoberman, Tang, and Thierman does not appear to explicitly disclose “providing a form builder portable document format mapping dynamic mode privacy feature including seal, privacy, signature, and social filler sub-selections, wherein the social filler is for filling out entries in a customized customer relationship management form builder created form by a user.”
However, Toth discloses a data security system including both seal and signature security features. (Toth ¶¶ 199, 233). A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Toth was combined with Hoberman, Tang, and Thierman, the security features of Toth would be added to those of Hoberman, Tang, and Thierman. Therefore, combination of Hoberman, Tang, Thierman, and Toth at least teaches and/or suggests the 
Hoberman, Tang, Thierman, and Toth are analogous art because they are from the “same field of endeavor,” namely that of electronic data gathering and security. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hoberman, Tang, Thierman, and Toth before him or her to modify the security features of Hoberman, Tang, and Thierman to include the security features of Toth.
The motivation for doing so would have been that a person of ordinary skill in the art would have recognized that providing additional security features makes the product both (1) more secure and (2) more desirable to users by providing more options to meet the user’s needs. 

The combination of Hoberman, Tang, Thierman, and Toth does not appear to explicitly disclose “providing a form builder portable document format mapping dynamic mode privacy feature including seal, privacy, signature, and social filler sub-selections, wherein the social filler is for filling out entries in a customized customer relationship management form builder created form by a user.”
However, Kopikare discloses an electronic form system including a component for automatically filling data from social media data of a user wherein the social filler is for filling out entries in a customized form by a user. (Kopikare ¶ 24). A person of ordinary skill in the art prior to the effective filing data of the present application would have recognized that when Kopikare was combined with Hoberman, Tang, Thierman, and Toth, that the social media filling component of Kopikare would additionally be offered with the electronic forms of Hoberman, Tang, Thierman, and Toth. Therefore, the combination of Hoberman, Tang, Thierman, Toth, and Kopikare at least teaches and/or suggests the claimed limitation “providing a form builder portable document format mapping dynamic mode privacy 
Hoberman, Tang, Thierman, Toth, and Kopikare are analogous art because they are from the “same field of endeavor,” namely that of electronic data gathering. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hoberman, Tang, Thierman, Toth, and Kopikare before him or her to modify the electronic forms of Hoberman, Tang, Thierman, and Toth to include the social media filling component of Kopikare.
The motivation for doing so would have been to make the forms easier to fill by reducing the amount of data that the user is required to enter manually.

 Response to Arguments
Applicant’s arguments filed September 29, 2021, with respect to the rejection of claim 9 under 35 U.S.C. § 112(b) and the objection to claim 1 (Remarks 10-11) have been fully considered and are persuasive. The rejection of claim 9 under 35 U.S.C. § 112(b) and the objection to claim 1 have been withdrawn. 

Applicant’s arguments filed September 29, 2021, with respect to the rejections of claims 1-8 and 10 under 35 U.S.C. § 103 for the newly added limitation “providing a bi-directional integrated system for automated transfers of portable document format data coupled to the customizable application builder, wherein automated transfers from a user customer relationship management platform to the third party customer relationship management platform and from the third party customer relationship management platform to the user customer relationship management platform on transferred on a 

Applicant's remaining arguments filed September 29, 2021 have been fully considered but they are not persuasive.

Regarding the objection to the drawings, Applicant argues that the drawings have been amended to make the references items clear and that the objections should be withdrawn. (Remarks 5-6). The examiner disagrees.

Although some portions of the drawings are now more clearly readable, Applicant has continued to submit photographs in the form of screenshots. If applicant is submitting photographs, black and white photographs will be accepted if they “are the only practicable medium for illustrating the claimed invention.” 37 C.F.R. § § 1.84(b)(1). In the present situation, photographs are not “the only practicable medium for illustrating the claimed invention” because these images could be rendered in the form of line drawings. 
Further, color photographs will be accepted if the requirements for both black and white photographs and color drawings are met. 37 C.F.R. § § 1.98(b)(2). Color drawings will only be accepted if applicant submits a petition as set forth in 37 C.F.R. § 1.98(a)(2). In the present case, the examiner can find no record of any such petition being filed. Therefore, neither qualifications are met for color drawings.
As a result, the objection to the drawings is still proper and Applicant’s argument is unpersuasive. 



Applicant’s arguments appear to misunderstand the objection. The objection to the present specification was made because it has been amended to include material that was not originally supported by the present specification. The present specification originally only provided support for the use of PDF documents, which are a known and specific document format. However, the specification was amended to replace the term PDF with “portable document format.” However, the phrase “portable document format” refers to a variety of formats that are “portable;” this would include formats such as HTML and plain text. Thus, the specification has introduced new matter, namely that a variety of previously undisclosed formats can be used.
Further, although not germane to the objection, Applicant appears to have missed live Trademark 90646257 directed to the PDF format of documents.
Therefore, Applicant’s arguments are unpersuasive.

Regarding the claim interpretations, Applicant “directs the Examiner to the arguments in the Specification amendments above.” (Remarks 9-10). 

It is unclear to the examiner how these amendments affect the plain and ordinary meaning of the term “portable document format.” Further, the addition of any new detail about the meaning of “portable document format” would constitute new matter.



It is unclear to the examiner how these amendments affect the plain and ordinary meaning of the term “portable document format.” Further, the addition of any new detail about the meaning of “portable document format” would constitute new matter. Therefore, Applicant’s argument is unpersuasive.

Regarding the rejection of claim 9 under 35 U.S.C. § 103, Applicant argues that the combination of Hoberman, Tang, Toth, and Kopikare fails to disclose the newly added limitation “wherein the social filler is for filling out entries in a customized customer relationship management form builder created form by a user.” (Remarks 13). In support of this, Applicant summarizes the abstracts of Toth and Kopikare and then concludes that the limitation is not present. (Remarks 14). The examiner disagrees.

The Applicant traverses this rejection, but “[i]n order to be entitled to reconsideration or further examination,” the Applicant is required to “distinctly and specifically point[] out the supposed errors in the examiner’s action.” 37 C.F.R. § 1.111(b). The Applicant’s reply fails to comply with this requirement, because it merely reproduces the abstracts of the prior art without providing any explanation as to how the cited law specifically applies to the facts of this case. Accordingly, since the Applicant fails to provide the Examiner with any distinct or specific reason as to why the rejection is erroneous, Applicant’s argument is unpersuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Treibach-Heck et al., US Publication 2003/0083966, System and method transferring form data between parties.
Jensen et al., US Publication 2003/0188260, System and method transferring form data between parties.
Pierce et al., US Publication 2008/0256128, System and method transferring form data between parties.
Schnitt, US Publication 2011/0225485, System and method transferring form data between parties. 
Richardt et al., US Publication 2014/0033010, System and method transferring form data between parties.   
Craven et al., US Publication 2014/0372860, System and method transferring form data between parties.
Porwal et al., US Publication 2018/0173477, System and method transferring form data between parties.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often . . . appear in the claim’s preamble,” In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987), a statement of intended use or purpose can appear elsewhere in a claim.  Id; Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 [] (1875) (‘The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.’). Thus, it is usually improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function.  Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075, 1091 (Fed. Cir. 2009).